Case 3:19-cv-13576-RHC-EAS ECF No. 24, PageID.1115 Filed 03/08/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



ROGER D. RIMKA,

             Plaintiff,

v.                                             CASE NO: 19-CV-13576

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.

                                     /

                                      JUDGMENT

             In accordance with the Order Adopting the Magistrate Judge's Report and

Recommendation granting defendant’s motion for summary judgment and denying

plaintiff’s motion for summary judgment entered this date,

             IT IS ORDERED AND ADJUDGED that judgment be, and hereby is

GRANTED in favor of Defendant and against Plaintiff.



                                         ENTERED BY ORDER OF THE COURT


Dated: March 8, 2021                       S/Lisa Wagner
                                         LISA G. WAGNER, CASE MANAGER AND
                                         DEPUTY CLERK TO THE HONORABLE
                                         ROBERT H. CLELEND
